Exhibit 10.3

 

Execution Version

 

JOINDER AGREEMENT

 

JOINDER AGREEMENT, dated as of October 4, 2016, made by Antero Midstream
Partners LP (the “Borrower”), Antero Midstream Finance Corporation, a Delaware
corporation, (the “Additional Grantor”), in favor of Wells Fargo Bank, National
Association, as Administrative Agent (in such capacity, the “Administrative
Agent”) for the Secured Parties as defined in the Credit Agreement referred to
below.  All capitalized terms not defined herein shall have the meaning ascribed
to them in such Credit Agreement.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, the financial institutions from time to time party
thereto (the “Lenders”), and the Administrative Agent, have entered into a
Credit Agreement, dated as of November 10, 2014 (as amended by that certain
First Amendment and Joinder Agreement dated as of the date hereof and as further
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”);

 

WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
the Borrower’s Subsidiaries have entered into the Guaranty and Collateral
Agreement, dated as of November 10, 2014 (as amended, supplemented or otherwise
modified from time to time, the “Guaranty and Collateral Agreement”) in favor of
the Administrative Agent for the benefit of the Secured Parties;

 

WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guaranty and Collateral Agreement; and

 

WHEREAS, the Additional Grantor has agreed to execute and deliver this Joinder
Agreement in order to become a party to the Guaranty and Collateral Agreement;

 

NOW, THEREFORE, IT IS AGREED:

 

1.         Guaranty and Collateral Agreement.  By executing and delivering this
Joinder Agreement, the Additional Grantor, as provided in Section 10.14 of the
Guaranty and Collateral Agreement, hereby becomes a party to the Guaranty and
Collateral Agreement as a Grantor (and therefore a Guarantor) thereunder with
the same force and effect as if originally named therein as a Grantor and,
without limiting the generality of the foregoing, hereby (a) gives the Guaranty
provided for therein, (b) expressly assumes all obligations and liabilities of a
Grantor and Guarantor thereunder and (c) expressly grants to the Administrative
Agent, as and to the extent set forth in the Guaranty and Collateral Agreement,
for the ratable benefit of the Secured Parties, a security interest in all
Collateral owned by the Additional Grantor to secure all of the
Obligations.  The information set forth in Annex 1-A hereto is hereby added to
the information set forth in Schedules 1 through 9 to the Guaranty and
Collateral Agreement.  Each of the Borrower and the Additional Grantor hereby
represents and warrants that each of the representations and warranties
contained in Article V of the Guaranty and Collateral Agreement is true and
correct in all material respects (except that any such representations and
warranties that are qualified by materiality shall be true and correct in all
respects) on and as the date hereof (after giving effect to this Joinder
Agreement) as if made on and as of such date.







--------------------------------------------------------------------------------

 



2.         Governing Law.  THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

3.         Miscellaneous.  This Joinder Agreement is a Loan Document executed in
connection with the Credit Agreement.  Delivery of an executed counterpart of a
signature page of this Joinder Agreement by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Joinder Agreement.

 

[Signature Page Follows]

 

 





--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, each of the undersigned has caused this Joinder Agreement to
be duly executed and delivered as of the date first above written.

 

A

 

 

 

ANTERO MIDSTREAM PARTNERS LP, as Borrower

 

 

 

 

 

 

 

By: Antero Resources Midstream Management LLC, its General Partner

 

 

 

 

 

By:

/s/ Alvyn A. Schopp

 

Name:

Alvyn A. Schopp

 

Title:

Chief Administrative Officer, Regional Senior Vice President and Treasurer

 

 

 

 

 

 

 

ANTERO MIDSTREAM FINANCE CORPORATION, as Additional Grantor

 

 

 

 

 

By:

/s/ Alvyn A. Schopp

 

Name:

Alvyn A. Schopp

 

Title:

Chief Administrative Officer, Regional Senior Vice President and Treasurer

 





[Signature Page to Joinder Agreement – Antero Midstream Finance]

--------------------------------------------------------------------------------

 



Annex 1-A

 

The following information is to be added to Schedules 1 through 9 to the
Guaranty and Collateral Agreement as indicated below:

 

Schedule 1: Notice Addresses

 

Grantor

Address

Antero Midstream Finance Corporation

1615 Wynkoop Street, Denver, Colorado 80202

 

Schedule 2: Description of Pledged Securities

 

Issuer

Holder

Percent of

Ownership

Certificate No.

Number of

Shares

Antero Midstream Finance Corporation

Antero Midstream Partners LP

100%

1

1,000

 

Schedule 3: Filings and Other Required Actions to Perfect Security Interest

 

Grantor

State ID#

Jurisdiction of

Organization

Filing Type

Filing

Jurisdiction

Antero Midstream Finance Corporation

6133845

Delaware

UCC-1

Delaware

 

Schedule 4: Legal Name, Location of Jurisdiction or Organization, Organizational
Identification Number, Taxpayer Identification Number and Chief Executive Office

 

Grantor

State ID#

Taxpayer ID#

Jurisdiction of

Organization

Location of

Chief

Executive

Office

Antero Midstream Finance Corporation

6133845

81-3742749

Delaware

1615 Wynkoop
Street, Denver,
Colorado 80202

 







--------------------------------------------------------------------------------

 



Schedule 5: Prior Names and Prior Chief Executive Offices

 

No additions.

 

Schedule 6: Patents, Patent Applications and Patent Licenses

 

No additions.

 

Schedule 7: Trademarks, Trademark Applications and Trademark Licenses

 

No additions.

 

Schedule 8: Copyrights and Copyright Licenses

 

No additions.

 

Schedule 9: Deposit Accounts and Security Accounts.

 

Grantor

Type of Account

Account

Number

Name &

Address of

Financial

Institutions

Excluded

Bank

Account?

Antero Midstream Finance Corporation

No accounts currently set up.

N/A

N/A

N/A

 



--------------------------------------------------------------------------------